Filed 9/12/22 Sharma v. Toyota Motor Sales USA CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 SHIVASHNI SHARMA,

          Plaintiff and Appellant,                                       E074382

 v.                                                                      (Super.Ct.No. RIC1807749)

 TOYOTA MOTOR SALES USA, INC. et                                         OPINION
 al.,

          Defendants and Respondents.


         APPEAL from the Superior Court of Riverside County. Ronald L. Taylor, Judge.

(Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant to art.

VI, § 6 of the Cal. Const.) Dismissed.

         Law Offices of Jim O. Whitworth and Jim O. Whitworth for Plaintiff and

Appellant.

         Shook, Hardy & Bacon, Amir Nassihi, and M. Kevin Underhill; Sutton &

Murphy, Thomas M. Murphy, and Krisann Kuroso Aquino for Defendants and

Respondents, Toyota Motor Sales USA, Inc. and LHM Corp CTO dba Larry H. Miller

Toyota Corona.


                                                             1
       Plaintiff Shivashni Sharma appeals a judgment entered after the jury rendered a

defense verdict on her Song-Beverly Consumer Warranty Act (Civ. Code, § 1790 et seq.)

claims against the manufacturer and dealer of her Toyota Sienna—defendants and

respondents Toyota Motor Sales, USA Inc. and Larry H. Miller Toyota Corona,

respectively. We conclude the appeal is untimely and therefore dismiss the appeal.

                                             I

                                         FACTS

       After experiencing problems with her car’s battery, Sharma sued the manufacturer

and dealer under the Song-Beverly Consumer Warranty Act, asserting a breach of

express warranty claim against the manufacturer and breach of the implied warranty of

merchantability claims against the manufacturer and the dealer. At trial, defendants

presented evidence the Sienna was merchantable and conformed to express warranties

when Sharma purchased it and that the battery problems developed only after she

installed an aftermarket video surveillance system. On July 25, 2019, the jury returned

defense verdicts on all three claims.

       The trial court entered judgment on August 27, 2019, and defendants served

Sharma with the notice of entry of judgment on September 5, 2019. About two weeks

later, on September 20, 2019, Sharma filed a notice of intent to move for a new trial.

       On September 24, 2019, the trial judge, Riverside Superior Court Judge Ronald

Taylor, notified the parties that he’d set the hearing on Sharma’s motion for October 18,

2019. Sharma failed to appear at the October 18 hearing, and the judge issued an order



                                             2
taking the motion off calendar due to Sharma’s failure to file any moving papers in

support of the motion. That same day, defendants served Sharma with a notice of entry of

the order denying her motion for new trial.

       Sharma filed a notice of appeal from the judgment on December 19, 2019.

                                               II

                                       DISCUSSSION

       In addition to arguing the merits of Sharma’s appeal, defendants argue the appeal

is untimely. We agree.

       “The time for appealing a judgment is jurisdictional; once the deadline expires, the

appellate court has no power to entertain the appeal. [Citation.]” (Van Beurden Ins.

Services, Inc. v. Customized Worldwide Weather Ins. Agency, Inc. (1997) 15 Cal.4th 51,

56.) California Rules of Court, rule 8.104 contains the general deadlines for filing a

notice of appeal.1 It sets out the following three dates and specifies that the one occurring

“the earliest” applies: (A) 60 days after the superior court clerk serves on the party filing

the notice of appeal the notice of entry of judgment; (B) 60 days after the party filing the

notice of appeal serves or is served by a party with the notice of entry of judgment,

accompanied by proof of service; or (C) 180 days after entry of judgment. (Rule

8.104(a)(1).)

       Rule 8.108 contains an extension of the general deadlines, applicable in cases

where a party “files a valid notice of intention to move for a new trial.” (Rule


       1   Unlabeled rule citations refer to the California Rules of Court.

                                               3
8.108(b)(1).) In such cases, the time to appeal from the judgment is the earliest of: (A) 30

days after the superior court clerk or a party serves an order denying the motion or a

notice of entry of that order; (B) 30 days after denial of the motion “by operation of law”;

or (C) 180 days after entry of judgment. (Ibid.)

       Here, the December 19, 2019 notice of appeal is late under either rule. Under rule

8.104, the deadline for filing the notice of appeal was November 4, 2019, that is, 60 days

after September 5, 2019, the date defendants served Sharma with the notice of entry of

judgment.2 But it’s also at least arguable that rule 8.108 applies to extend the deadline

because Sharma filed a notice of intent to move for new trial. We say arguable because

rule 8.108(b) applies when a party files “a valid notice of intention to move for a new

trial,” and here Sharma never filed the actual motion or moving papers and didn’t appear

at the hearing. In our view, her failure to pursue the motion reasonably supports a

conclusion that her notice of intention to move for new trial was not valid.

       We need not decide whether rule 8.108 applies in this case, however, because even

if it did, the notice of appeal is still untimely. Defendants served Sharma with notice of

entry of the denial of the motion for new trial on October 18, 2019, thereby triggering the

30-day deadline in rule 8.108(b)(1)(B). Under that deadline, the last day to file the notice

of appeal was November 18, 2019 (30 days from service of the notice plus 1 day because

November 17 was a Sunday).


       2 Code of Civil Procedure section 1013, subdivision (a) provides that when service
is effected by mail, “[s]ervice is complete at the time of the deposit,” and here,
defendants served Sharma with the document by first-class mail on September 5, 2019.

                                             4
       Without supporting argument or legal authority, Sharma argued in her appellate

briefing that the deadline in rule 8.104(a)(1)(C)—180 days after the August 27 entry of

judgment—applies. She argued rule 8.108 doesn’t apply because the judge never actually

denied her motion for new trial, he simply took it off calendar. But as we’ve explained,

rule 8.104 provides that the earliest applicable date serves as the deadline, and here, 60

days after service of the notice of entry of judgment occurred well before 180 days after

entry of judgment.

       At oral argument, Sharma changed course and claimed rule 8.108 does govern.

Citing Anderson v. Chikovani (2010) 181 Cal.App.4th 1397 for the first time, she argued

we should apply the 180-day deadline in rule 8.108(b)(1)(C) (as opposed to the 30-day

deadline in rule 8.108(b)(1)(B)) because the judge never actually denied the motion, he

simply took it off calendar. To begin with, Sharma forfeited this argument by failing to

raise it in her briefs. (California Building Industry Assn. v. State Water Resources

Control Bd. (2018) 4 Cal.5th 1032, 1050 [where appellant fails to raise an argument

“until its appellate reply brief,” it “has forfeited the argument”]; Varjabedian v. City of

Madera (1977) 20 Cal.3d 285, 295, fn. 11 [“[o]bvious reasons of fairness militate against

consideration of an issue raised initially in the reply brief” or later].)

       In addition, the argument fails on its merits. Were rule 8.108 to apply (an issue we

need not decide), the judge’s order taking Sharma’s motion off calendar would constitute

a denial, and the 30-day deadline would begin to run when defendants served Sharma

with notice of that denial on October 18, 2019. The “formal disposition” of the order is



                                                5
irrelevant, and Sharma’s focus on the absence of the word “denied” in the judge’s order is

misplaced. (Lavine v. Hospital of the Good Samaritan (1985) 169 Cal.App.3d 1019,

1024, fn. 4.) Where, as here, the “legal effect” of an order taking a motion off calendar is

to deny the motion—as opposed to postpone its resolution for a later hearing—we treat it

as just that, a denial. (Ibid.) Given Sharma’s failure to pursue the new trial motion, the

judge’s decision to take it off calendar “in legal effect . . . constituted a denial of the

motion.” (Ibid.; accord, American Advertising & Sales Co. v. Mid-Western Transport

(1984) 152 Cal.App.3d 875, 877, fn. 1.) Regardless of which rule applies, Sharma’s

appeal is untimely.

                                                    III

                                           DISPOSITION

       We dismiss the appeal for lack of jurisdiction. Sharma shall bear costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                   SLOUGH
                                                                                              J.
We concur:


RAMIREZ
                         P. J.

FIELDS
                            J.




                                                6